Citation Nr: 1604477	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to September 1978 and from January 1983 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that separate claims by the Veteran for entitlement to service connection for PTSD and depression were separately adjudicated and denied by the RO.  However, the scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD and depression as a result of active duty service.  He underwent VA examination in connection with his claim in April 2010.  Upon review, the Board finds the April 2010 VA examination and opinion inadequate for purposes of determining service connection.  The examiner diagnosed depression and opined that there was no evidence that it had begun prior to 2009, despite the Veteran's reports that he had experienced depression since service.  However, the examiner did not provide a direct etiological opinion as to whether the Veteran's depression was related to active duty service.  Additionally, while the examiner noted that he did not find evidence of another psychiatric disorder, he did not specify why the Veteran did not meet the diagnostic criteria for PTSD and did not address the Veteran's alleged stressors.  As such, the Board finds remand is warranted so that another VA examination and opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Furthermore, the Board notes that in March 2010 the RO made a formal finding that there was insufficient information regarding the Veteran's purported stressors to attempt to verify the stressors with the Joint Services Records Research Center (JSRRC).  However, subsequent to the March 2010 finding, the Veteran provided more information regarding his purported stressors, including dates.  As such, the Board finds the RO must forward the Veteran's stressor information to the JSRRC to attempt to corroborate all of the Veteran's reported in-service stressors.  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from December 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

3.  Take all appropriate steps to verify the Veteran's claimed stressors.  Forward a copy of the Veteran's available military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.

4.  Then, schedule the Veteran for another VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD and depressive disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with any examination.  Any medically indicated tests should be accomplished.  Based on a review of the evidence, to include service treatment records, VA treatment records and examination report, and lay statements, the examiner(s) should render any relevant diagnoses pertaining to an acquired psychiatric disability.  If PTSD cannot be diagnosed, the examiner should specifically state which diagnostic criteria are not met.  For each diagnosed acquired psychiatric disability, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disability began in service, was caused by service, or is otherwise related to service, to include as due to the established in-service stressors.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file. 

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  
If any of the Veteran's stressors are verified or relate to a fear of hostile military or terrorist activity, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




